

116 S3204 IS: FEMA Climate Change Preparedness Act
U.S. Senate
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3204IN THE SENATE OF THE UNITED STATESJanuary 16, 2020Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo direct the Administrator of the Federal Emergency Management Agency to revise the policy of the
			 Agency to address the threats of climate change, to include considerations
			 of climate change in the strategic plan of the Agency, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the FEMA Climate Change Preparedness Act. 2.FindingsCongress finds the following:
 (1)Under the previous administration, FEMA’s 2014–2018 Strategic Plan explicitly mentioned and referenced climate change as a source of changing and increasing national disaster risks, in the near and long term, that—
 (A)must be effectively integrated into the Agency’s risk assessment resources and processes; and (B)the entire emergency management community will need to adapt appropriately to as they strengthen their risk management programs.
 (2)In FEMA’s 2018–2022 Strategic Plan, despite the mounting threat posed by climate change, the term climate change is entirely absent from the text. (3)It is the general consensus of the global scientific community that—
 (A)the evidence of climate change is unequivocal; (B)anthropogenic greenhouse gas emissions are the primary cause of climate change; and
 (C)as a direct result of climate change, sea levels are rising and extreme weather events are becoming more commonplace and severe.
 (4)The last 5 years have been the warmest years on record since the National Oceanic and Atmospheric Administration began recording global air temperatures in 1895.
 (5)2017, one of the three warmest years on record, was also the most expensive year on record for emergency disaster costs in the United States due to 16 weather and climate disasters.
 (6)It is the mission of FEMA to reduce the loss of life and property and protect our institutions from all hazards by leading and supporting the Nation in a comprehensive, risk-based emergency management program of mitigation, preparedness, response, and recovery.
 (7)It is detrimental to the mission of FEMA, and the Agency’s ability to follow its mandate, to explicitly or implicitly deny or ignore the existence of climate change or the implications of such on national security and national emergency management.
 (8)To fully and effectively carry out its mandate, FEMA must comprehensively assess and incorporate the current and future natural disaster risks and impacts posed by climate change throughout the Agency’s policies, plans, programs, strategies, and operations.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of FEMA.
 (2)Agency; FEMAThe terms Agency and FEMA mean the Federal Emergency Management Agency. (3)Climate changeThe term climate change means the long-term shifts in global and regional climate patterns, and associated phenomena, that are occurring primarily as a result of anthropogenic greenhouse gas emissions.
 (4)Extreme weather eventsThe term extreme weather events means historically rare or severe natural disasters such as heat waves, droughts, floods, tornadoes, and hurricanes.
 (5)Frontline communityThe term frontline community means a low-income community, community of color, or Tribal community that is disproportionately impacted or burdened by climate change and associated phenomena.
 (6)Sea-level riseThe term sea-level rise means the local, regional, and global long-term trends in rising average sea levels that are occurring as a direct result of climate change and additional local factors such as land subsidence.
 4.Statements of intent and policySection 101 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121) is amended—
 (1)in subsection (b)— (A)in paragraph (5), by striking and at the end;
 (B)in paragraph (6), by adding a semicolon at the end; and (C)by adding at the end the following:
					
 (7)integrating, to the greatest extent practicable, climate change adaptation planning and actions into the programs, policies, and operations of the Federal Emergency Management Agency; and
 (8)assisting State, local, volunteer, and private partners in preparing for and mitigating the risks posed by climate change as listed in subsection (c)(2), as well as any other climate change risks.; and
 (2)by adding at the end the following:  (c)Climate changeIt is the policy of the Federal Emergency Management Agency to recognize that—
 (1)climate change is— (A)an irrefutable, multidimensional, and significant near and long-term threat to United States—
 (i)homeland security; (ii)national security; and
 (iii)national disaster risk; and (B)primarily caused by anthropogenic greenhouse gas emissions; and
 (2)as a direct result of climate change, the United States faces the increased threat of— (A)changing, more frequent, and more severe extreme weather events;
 (B)rising natural hazard risk; (C)disruptions to or failure of critical infrastructure;
 (D)sea-level rise; (E)internal population displacement;
 (F)the spread of life-threatening diseases; (G)rising annual disaster costs; and
 (H)disproportionately high risks and impacts to low-income communities, communities of color, Tribal communities, and other frontline communities..
 5.Definitions in the Stafford ActSection 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended by adding at the end the following:
			
 (13)Climate changeThe term climate change means the long-term shifts in global and regional climate patterns, and associated phenomena, that are occurring primarily as a result of anthropogenic greenhouse gas emissions.
 (14)Extreme weather eventsThe term extreme weather events means historically rare or severe natural disasters such as heat waves, droughts, floods, tornadoes, and hurricanes.
 (15)Frontline communityThe term frontline community means a low-income community, community of color, or Tribal community that is disproportionately impacted or burdened by climate change and associated phenomena.
 (16)Sea-level riseThe term sea-level rise means the local, regional, and global long-term trends in rising average sea levels that are occurring as a direct result of climate change and additional local factors such as land subsidence..
		6.Inclusion of climate change in strategic plan
			(a)Current strategic plan
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall revise the 2018–2022 Strategic Plan to—
 (A)ensure that the text of the plan explicitly mentions climate change, in accordance with the policy of FEMA in section 101 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121), as amended by section 4; and
 (B)address the implications of climate change on homeland security and near- and long-term national disaster risk, including emergency preparedness, response, recovery, and mitigation.
 (2)BriefingNot later than 180 days after the date of enactment of this Act, appropriate personnel of FEMA shall—
 (A)brief the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives on the process and rationale that resulted in the exclusion of references to climate change from the originally published 2018–2022 Strategic Plan; and
 (B)if requested by the Chair of the Committee on Homeland Security and Governmental Affairs of the Senate or the Committee on Homeland Security of the House of Representatives, provide to that committee a written report describing that process and rationale.
 (b)Future strategic plansAny strategic plan subsequent to the 2018–2022 Strategic Plan developed by FEMA shall— (1)explicitly mention climate change, in accordance with the policy of FEMA under section 101 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121), as amended by section 4; and
 (2)address the implications of climate change on homeland security and near- and long-term national disaster risk, including emergency preparedness, response, recovery, and mitigation, drawing upon findings and recommendations, once available, from the Climate Change Subcommittee described in section 7 and the assessment of climate change risks and preparedness described in section 8.
				7.National Advisory Council Climate Change Subcommittee
 (a)EstablishmentNot later than 60 days after the date of enactment of this Act, the Secretary of Homeland Security shall establish, as a subcommittee of the National Advisory Council, the Climate Change Subcommittee (in this Act referred to as the Subcommittee).
			(b)Membership
 (1)In generalNotwithstanding any other provision of law, the Subcommittee shall consist of— (A)the Administrator of FEMA;
 (B)the Director of the United States Geological Survey of the Department of the Interior; (C)the Director of the Bureau of Safety and Environmental Enforcement of the Department of the Interior;
 (D)the Under Secretary of Commerce for Oceans and Atmosphere; (E)the Commanding Officer of the United States Army Corps of Engineers;
 (F)the Director of the Office of Homeland Security and Emergency Coordination of the Department of Agriculture;
 (G)the Executive Director of the Federal Highway Administration of the Department of Transportation; (H)the Executive Director of the Federal Transit Administration of the Department of Transportation;
 (I)the Under Secretary of Energy of the Department of Energy; (J)the Commissioner of the Federal Housing Administration of the Department of Housing and Urban Development;
 (K)the Assistant Administrator of the Office of Land and Emergency Management of the Environmental Protection Agency;
 (L)the Acting Director of the Center for Preparedness and Response of the Department of Health and Human Services;
 (M)such other qualified individuals as the Administrator shall appoint as soon as practicable from among—
 (i)members of the National Advisory Council who have the requisite technical knowledge and expertise to address climate change threats to homeland security, including—
 (I)emergency management and emergency response providers; (II)State, local, and Tribal government officials;
 (III)climate scientists and experts in natural disaster risk assessment; and (IV)experts in climate change adaption, mitigation, and resilience; and
 (ii)individuals who have the requisite technical knowledge and expertise to serve on the Subcommittee, including not less than 1 representative from each of—
 (I)an environmental justice organization representing low-income communities and communities of color that are disproportionately impacted by climate change;
 (II)a Tribal community that is disproportionately impacted by climate change or environmental pollution;
 (III)an organized labor group within the resilient infrastructure sector; (IV)a private-sector company that designs, develops, or constructs resilient infrastructure, or an organization that represents those companies;
 (V)a city or county that is directly impacted by coastal sea-level rise; (VI)a State that is directly impacted by coastal sea-level rise;
 (VII)a city or county that is highly impacted by wildfires or droughts; (VIII)a State that is highly impacted by wildfires or droughts;
 (IX)scientists with expertise in climate science and natural disaster risk assessment who are faculty members at an accredited university; and
 (X)experts in homeland security threat assessment and intelligence analysis, especially as it concerns natural disasters; and
 (N)representatives of such other stakeholders and interested and affected parties as the Administrator determines appropriate.
 (2)RepresentationThe Administrator shall ensure, to the extent practicable, that members of the Subcommittee represent a geographic (including urban, rural, and coastal) and substantive diversity of State, local, and Tribal government officials, emergency managers, and emergency response providers, scientific and technical experts, private sector companies, and nongovernmental organizations.
 (c)ResponsibilitiesThe Subcommittee shall advise the Administrator on how to best incorporate climate change, including risk assessments and strategies for adaptation and mitigation, into and throughout the policies, plans, programs, and operations of FEMA, including through the performance of the following duties:
 (1)AssessmentNot later than 18 months after the date of enactment of this Act, the Subcommittee shall develop and submit to the Administrator and Congress, and make available to the public, an assessment of all relevant FEMA policies, plans, programs, strategies, and operations with a focus on climate change-related risks, impacts, adaptation, preparedness, mitigation, and resilience, which assessment shall address—
 (A)existing and future risks and impacts posed by climate change to States, cities, and communities throughout the United States, including the current and potential impacts of climate change on national emergency management, annual disaster costs, and natural disaster mitigation, preparedness, response, and recovery;
 (B)the extent to which climate change, including risk assessments, resilience, adaptation, and mitigation, is, as of the date of the assessment, integrated within FEMA policies, plans, programs, strategies, and operations, as well as the extent to which and areas where that integration is lacking;
 (C)the extent to which climate change, including risk assessments, resilience, adaptation, and mitigation, is, as of the date of the assessment, incorporated into technical assistance, outreach, grant, and loan programs, as well as the extent to which and programs where such integration is lacking;
 (D)partnerships and coordination with Federal, State, and local agencies and authorities, as well as volunteer and private entities;
 (E)data collection, management, and analysis; (F)recommendations regarding how FEMA can better incorporate climate change throughout FEMA policies, plans, programs, strategies, and operations, which shall address—
 (i)risk assessments, including ways to more comprehensively predict and incorporate existing and future risks as they relate to climate change;
 (ii)strategies to increase climate change adaptation, mitigation, and resilience in communities throughout the United States;
 (iii)ways to ensure that investments and strategies around climate change adaptation, mitigation, and resilience benefit all communities, especially frontline communities;
 (iv)critical information, communication, and policy gaps, barriers, and challenges; (v)technical assistance, outreach, grant, and loan programs, including ways that FEMA can use and expand those programs to increase climate change preparedness throughout the emergency management community and strengthen climate change adaptation, mitigation, and resilience across the United States, particularly in frontline communities;
 (vi)coordination with all relevant partners, including Federal, State, and local agencies and authorities, as well as private entities and volunteers;
 (vii)monitoring, recording, and analyzing FEMA actions, data management, and budget allocations to help advance climate resilience;
 (viii)methodologies for integrating and disseminating scientific knowledge of projected climate change impacts and risks, and other relevant data and information, into policies, guidance, and public communications;
 (ix)platforms for sharing best practices, information, and lessons learned with the emergency management community in the United States and general public, including public web pages, webinars, and workshops;
 (x)FEMA’s 2018–2022 Strategic Plan, and ways for FEMA to better incorporate climate change into all future strategic plans; and
 (xi)any other matters as the Administrator determines to be appropriate; and (G)timeframes for implementing any recommendations under subparagraph (F) that do not require congressional action, and the identification of any recommendations that require congressional action.
 (2)Ongoing dutiesUpon request of the Administrator, the Subcommittee shall, on an ongoing basis— (A)review any relevant Agency policies, plans, programs, strategies, and operations, and make any necessary recommendations thereof, regarding climate change;
 (B)support the Administrator in incorporating and implementing findings and recommendations from the assessment described in paragraph (1) into all relevant Agency policies, plans, programs, strategies, and operations, including the assessment of climate change risks and preparedness described in section 8; and
 (C)perform any other relevant duties as the Administrator determines to be appropriate. (d)Public meetingsIn carrying out its duties under this section, the Subcommittee shall—
 (1)consult with stakeholders through not less than 2 public meetings each year, the total of which not less than 3 shall be during the time in which the Subcommittee is conducting the assessment described in subsection (c)(1); and
 (2)seek input from all stakeholder interests including State and local representatives, environmental and climate justice organizations, private industry representatives, advocacy groups, planning and resilience organizations, labor representatives, and representatives from frontline communities.
 (e)Compensation and expensesAny non-federally employed member of the Subcommittee, when attending meetings of the Subcommittee or when otherwise engaged in the business of the Subcommittee, shall receive—
 (1)compensation at a rate fixed by the Secretary of Homeland Security, not exceeding the daily equivalent of the current rate of basic pay in effect for GS–15 of the General Schedule under section 5332 of title 5, United States Code, including travel time; and
 (2)travel or transportation expenses under section 5703 of title 5, United States Code. (f)ChairThe Administrator shall serve as the Chair of the Subcommittee.
			(g)Staff
 (1)FEMAUpon request of the Subcommittee, the Administrator may detail, on a non-reimbursable basis, personnel of FEMA to assist the Subcommittee in carrying out the duties of the Subcommittee.
 (2)Other Federal agenciesUpon request of the Subcommittee, any other Federal agency that is a member of the Subcommittee may detail, on a nonreimbursable basis, personnel to assist the Subcommittee in carrying out the duties of the Subcommittee.
 (h)PowersIn carrying out this section, the Subcommittee may hold hearings, receive evidence and assistance, provide information, conduct research, and author reports as the Subcommittee considers appropriate.
 (i)TerminationThe Subcommittee shall terminate not later than 3 years after the submission of the assessment required under subsection (c)(1).
			(j)Updates and implementation
 (1)In generalBeginning not later than 90 days after the submission of the assessment under subsection (c)(1), the Administrator shall—
 (A)coordinate the implementation of the recommendations, and actions to address the findings, as described in the assessment, where appropriate; and
 (B)provide updates annually thereafter, until the date that is 1 year after the date on which the Subcommittee terminates, to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives containing—
 (i)the implementation status of the findings and recommendations of the assessment; and (ii)any other findings and recommendations that the Subcommittee may provide in the course of the duties of the Subcommittee.
 (2)FindingsNot later than 2 years after the date of enactment of this Act, and annually thereafter until the termination of the Subcommittee, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives and make available to the public a report on the actions taken by the Administrator to incorporate and implement the findings and recommendations from the assessment described in subsection (c)(1), and any other findings and recommendations that the Subcommittee may provide, into all relevant Agency policies, plans, programs, strategies, and operations.
				8.Assessment of climate change risks and preparedness
 (a)In generalNot later than 4 years after the date of enactment of this Act, and every 4 years thereafter, the Administrator shall publish as a report, submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives, and make available to Congress and the public, a comprehensive assessment of climate change risks and preparedness, which shall—
 (1)incorporate and expand upon the findings and recommendations made by the Subcommittee; (2)identify, predict, and assess existing and future natural disaster risks and impacts posed by climate change to States, cities, and communities throughout the United States, including the current and potential impact to annual disaster, mitigation, and insurance costs, as well as to natural disaster mitigation, adaptation, preparedness, response, and recovery capabilities and efforts.
 (3)identify, predict, and assess risks and impacts to frontline communities, particularly low-income communities, communities of color, and Tribal communities;
 (4)assess the current state of preparedness throughout the emergency management community, and across all levels of government, in relation to the expected natural disaster risks and impacts posed by climate change;
 (5)identify steps taken by FEMA to integrate climate change into all relevant Agency policies, plans, programs, strategies, and operations;
 (6)identify measures taken by FEMA to increase climate change resilience, adaptation, and mitigation throughout the United States, and to increase overall preparedness of the entire emergency management community;
 (7)provide recommendations and best practices for how FEMA, all relevant partners, and the emergency management community in the United States can better prepare for, mitigate, and adapt to the present and future national disaster risks and impacts posed by climate change, including specific recommendations and best practices for increasing climate change resilience, adaptation, and mitigation in frontline communities;
 (8)describe climate change mitigation, adaptation, and resilience methods adopted in not less than 5 communities across the United States, including not less than—
 (A)1 urban community; (B)1 rural community;
 (C)1 coastal community; and (D)1 frontline community; and
 (9)incorporate any other components and sections as the Administrator determines appropriate. (b)MethodologyNot later than 3 years after the date of enactment of this Act, the Secretary shall report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives on the methodology that will be used to conduct the analysis and produce the assessment required under subsection (a).